DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6 are currently amended.
Claims 2-5, 7-9 are previously presented.
Claims 10, 12-21 are withdrawn.
Claim 11 is cancelled.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argues that Lin does not disclose the method for additive manufacture of components according to present claim 1.  Remarks pp. 7-9.
This is not found persuasive because Applicant has claimed that: “…the construction material during the additive manufacture can undergo a phase transition by cooling between the liquid phase and a solid aggregate…”.  
This is a pore passive recitation in the recited method and not a positive recitation of the phase transition by cooling and NOT a requirement that the material used in the method may or may not undergo a phase transition at the recited cooling step which is considered by Examiner to be required.
Furthermore, regarding applicant’s remarks regarding Examiner’s claim interpretation of controlled - the further phase transition is still recited as controlled (see third clause of the additive manufacturing method wherein control is positively recited).
Therefore, Applicant’s remarks are NOT found persuasive.

Argument: Applicant argues that Lin does not disclose or suggest two phase transitions.  Remarks pp. 8.
This is not found persuasive because the second phase transition is not of the same material that was previously partially cured but of the partially or wholly uncured materials.  Applicant has NOT claimed that the construction material undergoes a second phase transition of the partially cured material, but simply that a portion of the construction material undergoes a second phase transition, taken as after the first phase transition but of a different portion of the construction material.  Under this claim interpretation, the Lin reference meets the claimed subject matter and is properly rejected under anticipation because the second phase transition is the curing of the second portion of the material.
Therefore, Applicant’s remarks are not found persuasive.

	Argument: Applicant argues that the Lin reference does not teach a second phase transition.  Remarks pp. 8-9.
	This is not found persuasive because the partial cure is a first phase transition to the gel-like or liquid viscous phase, and the second phase transition is the transition to a solid phase.  Examiner is giving the claimed subject matter similar claim scope as Applicant.
	Therefore, Applicant’s Remarks are not found persuasive
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Regarding claims 1/10, the advancing device is interpreted to invoke 35 U.S.C. 112(f) in accordance with the specification as shown in Figs. 4-5 and pp. 20 of the instant specification as a toothed belt, gear wheels, jacket or rotating roller and all obvious equivalents. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2018/0348646).
Regarding claim 1, Lin discloses: a method for additive manufacture of components in which the components are constructed layer-by-layer (see title, stereolithography manufactures objects layer by layer) of a construction material (see photoactive resin of [0032]) which can be transferred from a liquid (initially it is a liquid) into a first solid phase by a chemical reaction (see partially cured, Id. – a chemical reaction is interpreted broadly and reasonably as chemical changes in the reactants / liquid / solid as a result of the temperature changes experienced), wherein:
The layer-by layer solidification takes place with the formation of the first solid phase in each case by positionally selective irradiation of a layer of the liquid phase of the construction material according to the geometry of the components (see Fig. 1 – the component is identified by 104/108 – since the object is partially cured, examiner has interpreted the solidification to be of the resin and the object as considered by the reference making either 104 or 108 a proper numeral for the component geometry of the object),
A material (see [0032] – the materials are disclosed) is used as construction material which during the additive manufacture can undergo a further phase transition (see partial curing – partially cured materials are cured with additional radiation as understood by one of ordinary skill in the art before the effective filing date – this meets the claimed subject matter because the Applicant has NOT recited that the layer during additive manufacture undergoes a second / further phase transition upon cooling but that the construction material undergoes a second / further phase transition upon cooling – this limitation is met by the Lin reference within the cited portions) controllable (most any quantity measurable is controllable regarding the heating / curing / cooling process / degree of cure is controllable to a certain extent – Applicant has NOT recited that the cooling is correlated to the degree of cure for certain materials – including the partial curing phase transition) by cooling (see heat sink cooling of [0007]) between the liquid phase and a solid aggregate state (see gel-like / viscous liquids phase of [0032]) which does not influence the first solid phase (interpreted broadly as the cure rate does not change the absorption of actinic radiation as understood by one of ordinary skill in the art before the effective filing date) and
The further phase transition is controlled such that during the construction of the components that with the formation of the first solid phase solidified component regions are supported by surrounding construction material in the second solid phase (see Fig 1 – the solid phase components support the partially cured regions of the to-be-manufactured object as claimed).
That a block of solidified construction material formed by the transition into the second solid phase is conveyed contrary to the construction direction (construction direction is upwards, so the material must be conveyed downwards is a direction parallel / transverse or  perpendicular to that direction is taken as laterally as understood by one of ordinary skill in the art before the effective filing date – Applicant has claimed two alternate scenarios in a Markush grouping – transverse / taken as parallel to the platform motion direction and perpendicular taken as in the horizontal direction, which are non-overlapping.  Examiner is required to support only one of them in rejection of the claimed subject matter – see Lin Fig. 1 and [0006] of Lin which indicates that the print head moves perpendicular to the construction direction; see also [0011] which indicates that the light is applied perpendicularly to the platform advancing direction – also supported by [0016]) by an advancing device (see platform 306 of [0058] and build head 110 of [0033]) which approaches or engages the block transverse () and / perpendicular () to the construction direction in order to construct the (up-down engagement is lateral / parallel to the construction direction of the method) the components in a layer-by-layer manner.  Lin discloses further that the relative positions of the platform and the reservoir may be adjusted ([0038]) where the reservoir is kept stationary and the platform is moved.  [0059] indicates that the optics and platform move independently.  [0075] indicates that the build head 110 is moved through the liquid and adjusted / raised parallel to the added layers; however, this meets the claimed subject matter which recites that the advancing device moves / approaches OR engages the block transverse and/or perpendicular.
[AltContent: arrow][AltContent: textbox (Conveying direction)][AltContent: arrow][AltContent: textbox (Construction direction)]
    PNG
    media_image1.png
    769
    559
    media_image1.png
    Greyscale

Contrary to transverse or perpendicular to the construction direction is within the scope of the advancing direction as shown above within the BRI standard.
Examiner recommends recitation of the advancing device structure within the claimed subject matter to overcome the claim interpretation that the print head / platform can be considered an advancing device, where Applicant’s specification appears to indicate that the advancing device is 
Regarding claim 2, Lin discloses: wherein the plurality of components are constructed one above the other in the construction direction (see Fig. 1 – the components are constructed in a vertical direction in the construction direction, which is taken as up-down direction / vertical direction).
Regarding claim 3, Lin discloses: wherein the block of solidified construction material is conveyed by the advancing device in a continuous (see continuously of [0075] – only one of the alternatives in a Markush grouping must be present to read on the claimed subject matter) during the construction of the components.
Regarding claim 4, Lin discloses: wherein that for the start of the construction process a plate (see reservoir of abs) of construction material formed in advance by transition into the second phase (see liquid of abs) onto which the construction material is then applied in the liquid phase and then solidified (see solid structure of [0032]).
Regarding claim 5, Lin discloses: wherein the construction material is applied layer-by-layer (see [0002] – layers of cited portion) in the liquid phase (see liquid of abs) to the plate (see reservoir) and is transferred into the second slid phase before or after (only one of these alternatives need be present in the recited Markush grouping to read on the claimed method step – Examiner has interpreted that in Lin the liquid from the reservoir is transferred into the second solid phase before the formation of the solidified component regions of the respective layer – since the gel-like material is formed before the solid material from the construction material pumped in from the reservoir – see [0032] – then this limitation is met).
Regarding claim 6, Lin discloses: wherein that in each case before the formation of the solidified component regions in the respective layer the construction material (see liquid resin throughout, especially [0032]) is transferred into the second solid phase (completely cured phase) over the entire are (interpreted broadly as the region which receives patterned actinic radiation) to form the solidified component regions is initially transferred back into the liquid phase only in a positionally selective manner (see DLP optic of [0035]) according to the component geometry (that the cured regions are wetted / remain in contact with the liquid resin which has yet to be polymerized is shown in Fig. 1).
Regarding claim 7, Lin discloses: that the liquid resin may be any one of suitable resins such as epoxides (see [0086]) and Applicant’s own specification indicates that such materials are suitable for additive manufacturing and have the claimed properties (see instant specification on pp. 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0348646) and further in view of Knecht (US 2017/0136701).
Regarding claim 8, Lin discloses: wherein that the block of solidified construction material is conveyed by the advancing device (see item 110).
Lin does not disclose: wherein the bath is conveyed by the advancing device into a region (interpreted broadly as a region of the bath / washing device) having a temperature (any temperature of the bath liquid can read on the recited temperature) to separate the liquid construction material from the components (solidified after curing).
In the same field of endeavor of additive manufacturing methods as Lin and Applicant’s claims (see title, abs), Knecht discloses: a liquid washing apparatus downstream of the manufacturing station ([0066]).
To add the washing step of Knecht to the additive manufacturing method of Lin was a suitable design for post-processing of additively manufactured objects, which was desirable in Lin.  See MPEP 2144.04 and the KSR rationale to combine known elements to yield predictable results to one of ordinary skill in the art before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the liquid washing apparatus of Knecht with the additive manufacturing method of Lin to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the post-processing step and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.
Regarding claim 9, Lin does not disclose: wherein the manufactured object is conductive and/or semi-conductive (an electronic chip).
In the same field of endeavor of additive manufacturing methods as Lin and Applicant’s claims (see title, abs), Knecht discloses: wherein the manufactured object includes conductive / circuitry components (see [0066]).
To add the creation of circuitry / semiconductor / conductor elements as in Knecht to the additive manufacturing method of Lin had the benefit that it was a suitable design for the manufacture of such components which would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the manufacture of circuit-based / semiconductor objects of Knecht with the additive manufacturing method of Lin to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the post-processing step and would have yielded predictable results to one of ordinary skill in the art before the effective filing date, which was desirable in Lin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743